Title: From George Washington to Robert Cary & Company, 20 September 1759
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon Virga 20th Septr 1759.

This will make the 4th Letter I have wrote you since my Marriage with Mrs Martha Custis—the two first servd to cover Invoices of such Goods as I wanted and to advise you at the same time of the change in her affairs, and how necessary it woud be to address for the future, all your Letters which relate to the Estate of the deceasd Colo. Custis to me. The last tended only to order Insurance on 15 Hhds Tobo pr the Fair American.
I shall now endeavour to take notice of such parts of your Letters as require answering, and then advise what is needful to be done as matters are circumstancd at present. In regard to the former there remains no great deal to be said unless you will permit me to condemn your premature Sale of the Estates Tobo by Whelden in which I shoud have thought a little delay woud have appeard absolutely advisable for another Reason besides that mentiond by you of an additional Duty taking place and that was the great demand of Tobo and rising price in the

Country of which you coud not be unadvised from your Corrispondants in Virginia—However I dare say you did for the best and we must therefore be satisfied; and in this place, I must beg leave to offer you my thanks for the opposition you made to this duty—had all your Brethren in the Trade merited our acknowledgements in the same manner this Duty, probably, might never have been laid. I remark the pains you take to shew the Impropriety of paying the Duty of the Estates Tobo—when money is wanting it cant be expected, but when a Sum lies in your hands it shoud certainly be applied that way as far as it will go—I likewise observe the difficulties you have met with in settling for the Interest of the Bank Stock, but I hope that is now over, unless any part or the whole shoud (when a division of the Estate is made) require transferring, and then timely notice will be given, but till this happen’s it may be receivd and placed to the Estates Credit in the usual manner.
From this time it will be requisite, that you shou’d raise three Accounts—One for me, another for the Estate, and a third for Miss Martha Parke Custis—or, if you think it more eligable, and I believe it will, make me Debtor on my own Account for Jno. Parke Custis—and for Miss Martha Parke Custis, as each will have their part of the Estate Assignd them this fall, and the whole remain under my management whose particular care it shall be to distinguish always either by Letter or Invoice for whom Tobacco’s are Shipd & for whose use Goods are Imported in order to prevent any Mistakes arising—The Estates Credits now in Your hands may be applied towards answering the whole Drafts that have been, and shall be made this Year—and it must appear very plain from my former Letters, as well as what is here said how necessary it is to send regular Accts Currt that by comparing them with the Books here satisfactory Settlements may, from time to time, be made to our General Court.
The Tobacco pr the Fair American will make its appearance I fear in a very irregular manner—Captn Talman first engagd it to be sent by the Cary, then by the Randolph, and being disappointed in both I had to seek for a conveyance myself and by mere good luck got it on board Captn Thompson but not till I had first been at the trouble & expence of Carting it across from York to James River for his Craft to take it in. The Vessel

being upon the point of Sailing at that time a Gentn at Norfolk where She lay promisd to receive the Bills of Lading and send them by different oppertunitys under Cover to you but loosing the Memm wrote to me a Month afterwards for fresh directions which I suppose did not reach him till sometime after the Vessel had Sail’d⟨.⟩ I shall endeavour to put what Tobo I can on board the Cary as I understand She is to wait for the New Crop—it will be needless I am perswaded to bespeak your best care in the Sales of it as you must be sensible the present high prices of Tobo gives us room to expect extraordinary returns for this Years produce so early Shipd.
I am possessd of several Plantations on this River (Potok) and the fine Lands on Shannondoah, and shoud be glad if you woud ingenuously tell me what prices I might expect from you for Tobaccos made thereon of the same Seed of that of the Estate & managd in every respect in the same manner as the best Tobo on James & York River’s are—I ask this question purely for my own private information & my Shipping of these Crops will be governd in a great measure by the answer You may give therefore you will excuse me I hope if I again desire that you take some pains to be exactly informd because shoud the prices afterwards differ from those of the Estate I might possibly think myself deceivd and be disgusted accordingly.
Pleasd to send the Goods containd in the Inclosd Invoice and charge them as there directed I flatter myself that particular care will be taken in choosing them the want of which give some Tradesmen an oppertunity of Imposing upon us vilely⟨.⟩ the Coarse Goods for the Estates use are orderd from Liverpool this year—all but the Stockings and these I beg you will cause to be sent from Glasgow in the usual manner and number directed to the care of Mr Joseph Valentine—or, person managing the Estates business York River. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

